DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction
Applicant’s election of Group III, claims 16-20, in the reply filed on May 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 17, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, lines 1-2, recite “[A] method for reducing glycol content in a steel mill wastewater stream containing glycols….”  It is unclear if the method is merely reducing one glycol species from a plurality of glycol species.  It is unclear if the claimed method is being performed on a steel mill wastewater stream containing a plurality of species of glycol and the claimed method reduces any one or one specific species of glycol.  Claim 16 is herein being examined as if the method is reducing at least one glycol compound from a steel mill wastewater that may contain one or more plurality of species of glycol.
Claims 17-20 are also rejected by virtue of the claim dependency.
Claim 19, lines 1-2, recite “an iodine value of at least 1100.”  It is unclear what the term “iodine value” means.  It is noted that there are no units associated with this value.
Claim 20, lines 1-2, recite “powder activated carbon has an apparent density in the range of from 22 lb/ft3 to 35 lb/ft3”  It is unclear if the apparent density is of the powder activated carbon before the adding step, before the separating step or after the separating step.  Claim 20 is herein being examined as if the powder activated carbon has an apparent density of 22 lb/ft3 to 35 lb/ft3 at any point in the claimed method. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification discloses “the PAC particles can have an iodine value of 600 to 1100, or even more than 1100 (e.g., 1100-1500).”  See paragraph [0025].  Claim 19 recites “the powder activated carbon has an iodine value of at least 1100.”  The disclosure of a range of “600 to 1100” or “1100-1500” does not provide written description support for the claimed range “at least 1100,” which extends beyond 1500. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PUB 2016/0130160 A1 (hereinafter US ‘160).
Regarding claim 16, US ‘160 discloses a method for reducing glycol content in a steel mill wastewater stream containing glycols (US ‘160 discloses a process for reducing the total organic carbon (TOC), including glycol compounds, in an aqueous mixture obtained as wastewater. See Abstract, paragraphs [0019]-[0022], [0024], [0053], [0062] and [0188]-[0193].), the method comprising:
measuring an amount of total organic carbon (TOC) in the wastewater stream (The TOC content of the wastewater was determined by DIN EN 1484. See paragraphs [0025] and [0189] as well as Table 1.); and
when the measured amount of TOC is greater than a predetermined threshold (US ‘160 discloses that in the production of olefin oxides produces oxygenated side- or by-products, such as glycols.  See paragraph [0004].  In large scale production, there is a need to purify the wastewater to remove these oxygenated side- or by-products.  See paragraphs [0005]-[0006] (“This amounts to several million tons of industrial wastewater per year obtained in the olefin oxide production. This wastewater requires thorough treatment for removing contaminants prior to its re-use or a release into the environment.”  See paragraph [0006].)  The claim language does not define the quantity of TOC that is a predetermined threshold.  Thus, any quantity of TOC present in a wastewater may be deemed a predetermined threshold.  Herein, it is understood that the mere presence of the oxygenated side- or by-products in the wastewater is a predetermined threshold.  Further, US ‘160 discloses that “the content of the mixture M1 with regard to the at least one oxygenate is not subject to specific restrictions. Preferably, the aqueous mixture M1 contains the at least one oxygenate in an amount of at most 1 weight-%, more preferably at most 0.5 weight-%, more preferably at most 0.3 weight-%, more preferably at most 0.2 weight-%, relative to the total weight of the aqueous mixture M1. More preferably, the aqueous mixture M1 contains the at least one oxygenate in an amount in the range of from 0.01 to 1 weight %, preferably from 0.01 to 0.5 weight-%, more preferably from 0.01 to 0.3 weight-%, more preferably from 0.01 to 0.2 weight-%.”  See paragraph [0027].):
adding powder activated carbon to the wastewater stream (Step (a) of US ‘160 is “contacting the mixture M1 which contains at least one oxygenate having from 1 to 16 carbon atoms with an adsorbing agent and adsorbing at least a portion of an oxygenate at the adsorbing agent….”  See paragraph [0020].  The adsorbing agent includes activated carbon in powder or granular form.  See paragraph [0039]-[0040].  In the step (a) of US ‘160, the adsorbing agent, which includes powder activated carbon, and wastewater are added to each other.  The contacting step of US ‘160 “may be carried out in any appropriate way. The contacting may be, for example, carried out in batch mode or in a semi-continuous mode. It is preferred that the contacting in (a) is performed in continuous mode. Preferably, the adsorbing agent is provided as a stationary bed in a suitable container equipped with suitable filters or frits to avoid the loss of the stationary bed.”  See paragraph [0047].)
mixing the powder activated carbon in the wastewater stream (The contacting step (a) of US ‘160 encompasses a mixing of the powder activated carbon and wastewater stream.  In a preferred method, the “the mixture M1 (i.e. wastewater containing TOC) is introduced in such an adsorbing unit and is passed over the adsorbing agent at a defined flow rate, thereby becoming depleted of an oxygenate.”  See paragraph [0048].  It is understood that “mixing” means to combine or to bring into close contact.  In US ‘160, the activated carbon and wastewater/M1 are brought into contact with one another, i.e. mixed, when the wastewater/M1 is passed over the adsorbing agent.); and
separating the powder activated carbon from the wastewater stream (Step (b) of US ‘160 is a separating step.  “[a]n aqueous mixture M2 is separated from the adsorbing agent, wherein the mixture M2 is depleted of the oxygenate adsorbed in (a).”  See paragraph [0053].  In “the separating in (b) of the aqueous mixture M2 from the adsorbing agent is obtained by means selected from the group consisting of filtration, centrifugation, decantation, evaporation, and combinations of two or more thereof.”  See paragraph [0054].).
In the alternative, if US ‘160 does not anticipate the “separating the powder activated carbon from the wastewater stream” limitation, then this feature is rendered obvious by US ‘160. 
The addition of the wastewater stream to powder activated carbon renders obvious the addition of powder activated carbon to wastewater because a change in sequence of adding elements does not render a limitation non-obvious.  The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  See MPEP 2144.04, IV, C.
In the alternative, if US ‘160 does not explicitly disclose “separating the powder activated carbon from the wastewater stream”, then this feature is rendered obvious by US ‘160.
The separation of the wastewater stream from the powder activated carbon renders obvious the separation of powder activated carbon from wastewater because a change in sequence of separating elements does not render a limitation non-obvious.  The “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”  See MPEP 2144.04, IV, C.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2016/0130160 A1 (hereinafter US ‘160) as applied to claim16 above.
Regarding claim 17, US ‘160 discloses the invention as discussed above in claim 16. Further, US ‘160 discloses the powder activated carbon is added to the water stream (adsorbing agent and wastewater/M1 are in contact with each other)
in an amount in the range of from 50 to 800 lbs powder activated carbon per 1 lb TOC in the wastewater stream (In example 1, 53.4 g of granulated activated charcoal (GAC) carbon) was present in a stainless steel chromatography column and “mixture M1 was passed at ambient temperature over the GAC with a bed volume (BV) of 4.6 h-1. Accordingly, the contact time was 13 min. The contacting was performed and monitored for 2000 hours in total.”  See paragraph [0190].  Figure 1 of US ‘160 establishes a relationship between concentration of GAC, effluent concentration (wt%) and time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration of the adsorbing agent of US ‘160 to 50-800lb/1 lb of TOC since US ‘160 recognizes that the concentration of the adsorbing agent affects the adsorption capacity of the TOC in waste water. 
Without showing unexpected results, the claimed quantity of powder activated carbon per TOC cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of powder activated carbon in US ‘160.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the quantity of powder activated carbon per TOC and, in the course of routine experimentation, arrive at the claimed invention.
Regarding claim 18, US ‘160 discloses the invention as discussed above in claim 1. Further, US ’160 discloses the powder activated carbon is added to the water stream (adsorbing agent and wastewater/M1 are in contact with each other)
in an amount in the range of from 200 to 400 lbs powder activated carbon per 1 lb TOC in the wastewater stream (In example 1, 53.4 g of granulated activated charcoal (GAC) carbon) was present in a stainless steel chromatography column and “mixture M1 was passed at ambient temperature over the GAC with a bed volume (BV) of 4.6 h-1. Accordingly, the contact time was 13 min. The contacting was performed and monitored for 2000 hours in total.”  See paragraph [0190].  Figure 1 of US ‘160 establishes a relationship between concentration of GAC, effluent concentration (wt%) and time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the concentration of the adsorbing agent of US ‘160 to 200-400 lb/1 lb of TOC since US ‘160 recognizes that the concentration of the adsorbing agent affects the adsorption capacity of the TOC in waste water. 
Without showing unexpected results, the claimed quantity of powder activated carbon per TOC cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of powder activated carbon in US ‘160.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).   Therefore, it would have been obvious to one of ordinary skill in the art to optimize the  quantity of powder activated carbon per TOC and, in the course of routine experimentation, arrive at the claimed invention.
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 2016/0130160 A1 (hereinafter US ‘160) as applied to claim16 above, and further in view of Potwara, Robert. "The ABCs of activated carbon." Water Quality Products Magazine February (2012).(hereinafter “NPL”) .
Regarding claim 19, US ‘160 discloses the invention as discussed above in claim 1. Further, US ‘160 does not explicitly disclose the powder activated carbon has an iodine value of at least 1100.
NPL discloses that the “most common raw materials used to manufacture AC for water treatment are coconut shells and coal.”  See page 14, 1st column on the left, 2nd full paragraph.  NPL discloses that the “[C]oconut shell ACs have the highest iodine numbers, which correspond to a higher capacity to adsorb small molecules, such as volatile organic chemicals.”  See page 14, middle column, 1st full paragraph.  NPL also discloses that “[L]ower-density ACs, like those made from sub-bituminous coal, require up to 35% fewer pounds to fill a given volume compared to ACs made from raw materials with higher densities.”  See page 14, 1st column on the left, last full paragraph.  NPL discloses the iodine number of the most common activated carbon is an iodine number ranging from 500-1300.  See page 14, Table 1.  Moreover, the iodine number of the coconut shell activated carbon is 1,050-1,300 and the iodine number of the sub-bituminous coal activated carbon is 1,000-1,100.  Both of these activated carbons have an iodine number that overlaps the claimed range. 
NPL is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. water treatment with activated carbon.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use either the coconut shell activated carbon and/or the sub-bituminous coal activated carbon as the adsorbing agent of US ‘160 since US ’160 discloses that the adsorbing agent can be an activated carbon, in either powder or granular form, and NPL discloses that coconut shell activated carbon has a higher capacity to adsorb small molecules, like volatile organic chemicals and/or glycols, or sub-bituminous coal activated carbon since few pounds of sub-bituminous coal activated carbon is needed to fill a given volume, which reduces cost, and waste.  See US ‘160, paragraphs [0039] and [0040]; See also NPL, page 14.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Regarding claim 20, US ‘160 discloses the invention as discussed above in claim 1. Further, US ‘160 does not explicitly disclose the powder activated carbon has an apparent density in the range of from 22 lb/ft3 to 35 lb/ft3.  
NPL discloses that the most common activated carbons have an apparent density ranging from 22-34 lb/cu ft.  See page 14, Table 1.  Any of the activated carbons disclosed in NPL, which are the most common raw materials used to manufacture activated carbon for water treatment, have an apparent density that overlaps the claimed range.  See page 14, 1st column on the left, 2nd full paragraph and Table 1. 
As established above, NPL is analogous prior art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select any of the four activated carbons disclosed by NPL as the activated carbon in US ‘160, as the four activated carbons of NPL are the four most common materials of activated carbon and thus, are known equivalents of the activated carbon disclosed in US ‘160.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773